1    Michael R. Fletcher (#027239)
     Kylie A. Winkleblack (#032198)
2    minuteentries@fwlawyersaz.com
3    FLETCHER & WINKLEBLACK, PLLC
     7047 E. Greenway Pkwy, Suite 380
4    Scottsdale, AZ 85254
5    Telephone: (480) 245-4483
     Attorneys for Plaintiff Dorre
6
                           IN THE UNITED STATES BANKRUPTCY COURT
7
                                   FOR THE DISTRICT OF ARIZONA
8
9    In re:                                             In Chapter 7 Proceedings

10   LEONARD SUSTAITA, JR.,                             Case No. 2:20-BK-01222-EPB
11
                            Debtor.
12                                                            MOTION FOR SUMMARY
                                                                   JUDGMENT
13
14   VAHNITA LYNN DORRE, fka
     VAHNITA LYNN WILLIAMSON,
15
                            Plaintiff,                     Adversary No. 2:20-ap-00192
16
     v.
17
     LEN SUSTAITA, aka LEONARD
18   SUSTAITA, JR.; YVONNE ANDRADE;
19   ETX UX; ET AL,

20                          Defendants.
21
22            Pursuant to Rule 56, Fed. R. Civ. P., Plaintiff VAHNITA LYNN DORRE (“Plaintiff”)

23   hereby moves this Court to grant summary judgment in favor of Plaintiff and against

24   Defendants LEN SUSTAITA (“Sustaita”) and YVONNE ANDRADE (collectively with

25   Sustaita, “Defendants”). No genuine dispute of material fact exists, and Plaintiff is entitled to

26   judgment on Count I of the Complaint as a matter of law. Plaintiff’s Motion is supported by

27   the following discussion, attached Plaintiff’s Separate Statement of Facts (“PSSOF”), and the

28   entire file herein.


Case 2:20-ap-00192-EPB                             -1- Entered 01/28/21 11:34:41
                                Doc 18 Filed 01/28/21                                   Desc
                                Main Document     Page 1 of 5
1           I. FACTUAL BACKGROUND
2           Plaintiff and her then-husband, Tixoc Munoz (“Munoz”), previously owned the
3    residential real property located at 25854 West Nancy Lane, Buckeye, Arizona 85326 (APN
4    504-40-011) (the “Property”). (PSSOF ¶ 1). On January 1, 2010, Munoz individually entered
5    into a sales contract to sell the Property to Defendants (the “Contract”). (PSSOF ¶ 2). The
6    purchase price was for $125,000.00, with a fixed interest rate of 8% and a 30-year term.
7    (PSSOF ¶ 3). The Contract further stated that “[u]pon payment of all amounts due to Seller,
8    Seller agrees to deliver to Buyers a Statutory Warranty Deed.” (PSSOF ¶ 5).
9           Defendants took possession of the Property and began making payments on the
10   Contract. (PSSOF ¶ 6.) On April 5, 2010, in breach of the Contract, Defendants recorded a
11   General Warranty Deed executed by only Munoz. (PSSOF ¶ 7).
12          On March 22, 2017, Plaintiff and Munoz divorced, and Plaintiff was awarded Munoz’s
13   interest in the Property. (PSSOF ¶ 7). In September 2018, Defendants stopped making
14   payments on the Contract, thus breaching the Contract. (PSSOF ¶ 8).         Munoz assigned his
15   interest in the Contract to Plaintiff in November 2018. (PSSOF ¶ 9). Despite notice and
16   demand, Defendants made no further payments on the Contract after September 2018. (PSSOF
17   ¶ 10). The outstanding balance of $112,506.68 remains on the Contract (the “Outstanding
18   Balance”). (PSSOF ¶ 11).
19          On December 17, 2020, pursuant to A.R.S. § 33-743, Plaintiff provided Defendants
20   with Notice of Election to Forfeit (the “Notice”) the Contract via certified mail. (PSSOF ¶ 12).
21   The Notice was recorded with the Maricopa County Recorder, Record No. 20201253441.
22   (PSSOF ¶ 13). Payment of $28,250.07 by January 6, 2020 was required to reinstate the
23   Contract pursuant to A.R.S. 33-742. (PSSOF ¶ 14). Defendants failed to reinstate the Contract
24   during the statutory period provided in the Notice. (PSSOF ¶ 15).
25          II. LEGAL DISCUSSION
26          Rule 56(a), Fed. R. Civ. P., states, “the court shall grant summary judgment if the
27   movant shows that there is no genuine dispute as to any material fact and the movant is
28   entitled to judgment as a matter of law.” A “material fact” is one that is relevant to an element


Case 2:20-ap-00192-EPB                          -2- Entered 01/28/21 11:34:41
                             Doc 18 Filed 01/28/21                                     Desc
                             Main Document     Page 2 of 5
1    of a claim or defense and whose existence might affect the outcome of lawsuit. TW Elec.
2    Service v. Pacific Elec. Contr., 809 F.2d 626, 629 (9th Cir. 1987). Only disputes over material
3    facts will preclude the entry of summary judgment, and “the disputed evidence must be ‘such
4    that a reasonable jury could return a verdict for the nonmoving party.’” Soilwork, LLC v.
5    Midwest Industrial Supply, Inc., 575 F. Supp. 2d 1118, 1124 (D. Ariz. 2008), quoting
6    Anderson v. Liberty Lobby, Inc., 477 U.S. 242 248 (1986).
7           Where a purchaser has paid less than twenty percent of a purchase contract price,
8    forfeiture of a purchaser’s interest in real property may be enforced thirty days after non-
9    payment. A.R.S. § 33-742(D). If the purchaser is “in default by failing to pay monies due
10   under the contract, a seller may… after serving the notice of election to forfeit stated in section
11   33-743, complete the forfeiture of the purchaser’s interest in the property.” A.R.S. § 33-742.
12          After expiration of the reinstatement period provided by A.R.S. § 33-743, the seller
13   may complete the forfeiture via judicial means by filing an action against the purchaser and
14   declaring the purchaser’s interest forfeited and to quiet title to the property in the seller. A.R.S.
15   § 33-744.
16          In this case, there is no dispute that Defendants entered into the Contract and that
17   Plaintiff was assigned Munoz’s interest in the Contract. The terms of the Contract expressly
18   conditioned delivery of a warranty deed for the Property “upon payment of all amounts due.”
19   Further, Sustaita admitted in his Answer that the Contract was for the purchase of the Property
20   and that they made payments thereon. Based on the stipulated facts in this case, Defendants
21   cannot present a question of fact as to Defendants’ obligations thereunder. Additionally,
22   Sustaita admitted in his Answer that they ceased making payments on the Contract in
23   September 2018, and he failed to deny that $112,506.68 remains outstanding on the Contract.
24          As a result, no material dispute of fact exists as to Count I of Plaintiff’s Complaint.
25   Defendants have paid less than twenty percent of the contract price, and far more than thirty
26   days have passed since nonpayment on the Contract. Plaintiff has complied with the
27   requirements of A.R.S. § 33-742 et. seq. and thus declares that Defendants’ interest in the real
28   property is forfeit. Therefore, as a matter of law, Plaintiff is entitled to an Order quieting title


Case 2:20-ap-00192-EPB                           -3- Entered 01/28/21 11:34:41
                              Doc 18 Filed 01/28/21                                        Desc
                              Main Document     Page 3 of 5
1    in and against the Property and is further entitled to a judgment for her costs and attorneys’
2    fees pursuant to A.R.S. § 12-341 and 12-341.01.
3           III.   CONCLUSION
4           Based on the foregoing, Plaintiff respectfully requests this Court grant her summary
5    judgment on her claim for breach of contract, and issue an order granting the following relief:
6           A.     That Plaintiff be granted a final judgment as to Count I of the Complaint
7    pursuant to Rule 54(b), Fed. R. Civ. P;
8           B.     Quieting title to the Property in favor of Plaintiff and that Defendants be forever
9    barred and precluded from claiming or asserting an interest in the Property contrary thereto;
10          C.     An award of Plaintiff’s costs and attorneys’ fees incurred herein pursuant to
11   A.R.S. § 12-341 and 12-341.01;
12          D.     Such other and further relief as the Court deems just and appropriate under the
13   circumstances.
14          RESPECTFULLY SUBMITTED this 28th day of January, 2021.
15
                                               FLETCHER & WINKLEBLACK, PLLC
16
17
                                               By: /s/ Kylie A. Winkleblack, Esq.
18                                                  Michael R. Fletcher
19                                                  5450 E. High Street, Suite 330
                                                    Phoenix, AZ 85054
20                                                  Attorney for Plaintiff
21   ORIGINAL e-filed this
22   28th day of January 2021, with:

23   Clerk of US Bankruptcy Court
     District of Arizona
24
25
26
27   COPIES emailed and
     mailed the same day to:
28


Case 2:20-ap-00192-EPB                            -4- Entered 01/28/21 11:34:41
                               Doc 18 Filed 01/28/21                                    Desc
                               Main Document     Page 4 of 5
1    Len Sustaita
     Yvonne Andrade
2    25854 West Nancy Lane
3    Buckeye, AZ 85326

4    Terry A. Dake, Esq.
5    20 E. Thomas Rd., Suite 2200
     Phoenix, AZ 85012-3133
6
     By: /s/ Kylie A. Winkleblack
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


Case 2:20-ap-00192-EPB                          -5- Entered 01/28/21 11:34:41
                             Doc 18 Filed 01/28/21                              Desc
                             Main Document     Page 5 of 5
